 In the Matter of DAVID STRAIN COMPANY. INC.andINTERNATIONALLADIES' GARMENT WORKERS' UNIONCase No. C-373-Decided July 18, 1938LadiesWearing Apparel Manufacturing Industry-Interference, Restraint,and Coercion:questioning employees regarding union affiliation and activity;discrediting union and unionorganizers-Company-Dominated Union:domina-tion of and interference with formation and administration ; support ; activity ofsupervisory employees ; acquiescence in organizing activities during workinghours; disestablished, as collective bargainingrepresentative-Discrimination:omission to recall one employee after lay-off ; charges of, not sustained as tothreeemployees-Reinstatement ordered-Back Pay:awarded.Mr. Mark Lauter,for the Board.Goldstein cC Goldstein,byMr. Joseph W. Ferris,of New York City,andCo fn, Coffin ct Inman, by Mr. Tristram Co fftnandMr. GeorgeInman,of Hudson, N. Y., for the respondent.Mr. Elias Lieberman,of New York City, for the I. L. G. W. U.Mr. Richards A. Perkins,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalLadies' Garment Workers' Union, herein called the I. L. G. W. U.,theNational Labor Relations Board, herein called the Board, byElinore M. Herrick, Regional Director for the Second Region (NewYork City), issued its complaint dated November 19, 1937, againstDavid Strain Company, Inc., Philmont, New York, herein called therespondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint alleged, in substance, that the respondent had dis-charged Carrie Bishop, Bertha Bishop, Jessie Capello, and Grace Cole,and refused to reinstate them because they had joined and assisted the8 N. L. R. B., No. 36.310 DECISIONS AND ORDERS311I. L. G. W.U., that the respondent had dominated and interfered withthe formation and administration of Philmont Undergarment & Tex-tileUnion, herein called the Philmont Union, and contributed sup-port thereto, and that by the aforesaid acts the respondent had inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in-Section 7 of the Act.Copies of the complaintand notice of hearing thereon were duly served upon the respondent,the I. L. G. W. U., and the Philmont Union.On November 26, 1937,the respondent filed an answer in which it denied the material aver-ments of the complaint.Pursuant to notice, a hearing was held on December 2 and 3, 1937, atHudson, New York, before Isaac C. Sutton, the Trial Examiner dulydesignated by the Board.The Board and the respondent were repre-sented by counsel, participated in the hearing, and were afforded fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The respondent moved for dismissal of the complaint on the ground,inter alia, that its business was intrastate in character and was notsubject to the provisions of the Act.The Trial Examiner reserved hisruling on the motion to dismiss the complaint, and overruled it in hisIntermediate Report.The Board has reviewed these and other rul-ings and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.On January 19, 1938, the Trial Examiner filed his IntermediateReport, in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe Act.The respondent filed exceptions to the Intermediate Reportand requested an opportunity to argue the exceptions before theBoard.On February 28, 1938, counsel for the respondent and forthe I. L. G. W. U. orally argued the exceptions before the Board inWashington, D. C., and the respondent filed a brief, to which we havegiven due consideration.At the oral argument before the Board the respondent's counselmoved for leave to file a summary of pay-roll statistics relating to therespondent's plant.The motion was then taken under advisement,and is hereby denied. Such new evidence should have been offeredbefore the Trial Examiner, when opposing parties had the opportunityto cross-examine.The Board has considered the exceptions to the Intermediate Report,and, save as consistent with the findings, conclusions, and order here-inafter set forth, finds them to be without merit. 312NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDavid Strain Company, Inc., a New York corporation, manufactureswomen's garments at its factory in Philmont, New York.The re-spondent operates what is known as a "contract shop," that is, it cutsand sews garments from materials furnished by other business estab-lishments which distribute the finished products at wholesale undertheir own labels or the labels of retailers.During the period fromMay 1 to November 1, 1937, the respondent's gross business amountedto about $60,000.Practically all of the respondent's operations forthis period were upon contract with Collegiate Manufacturing Com-pany, Inc., a New York corporation herein called Collegiate, with itsprincipal offices in New York City. The only other customer of therespondent for this period was Henry Hadad Company, Inc., hereincalled the Hadad Company, likewise a New York corporation withprincipal offices in New York City. It was estimated by the respond-ent's president that during the year preceding the hearing the respond-ent had done about $1,000 worth of work for the Hadad Company.The capital stock of the respondent is held by David Strain, MitchellE.Hadad, Henry Hadad, and Theodore J. Smutny in equal shares.Strain is president, Henry Hadad vice president, Mitchell E. Hadadsecretary, and Smutny treasurer.Henry Hadad is president of Collegiate. Smutny is its vice presi-dent and Mitchell E. Hadad its secretary-treasurer.Collegiate main-tains a stockroom and a showroom in New York City where it employsabout 20 persons at designing, bookkeeping, and selling.This cor-poration during the period from May 1 to November 1, 1937, pur-chased $144,000 worth of raw materials, including rayon, celanese,batiste, and cotton goods.Most of these raw materials originated out-side of New York. During the same period Collegiate sold $220,000worth of finished goods. Of this total, goods to the value of $180,000were sold to purchasers outside the State of New York.At the oralargument before the Board the respondent's counsel stated that mostof the goods processed for Collegiate by the respondent are sold topurchasers in States other than New York.The respondent employs from 48 to 257 persons at its plant, depend-ing on seasonal fluctuations in its business.II.THE ORGANIZATIONS INVOLVEDInternational Ladies' Garment Workers' Union is a labor organiza-tion affiliated with the Committee for Industrial Organization.TheI.L. G. W. U. admits to its membership employees of the respondent. DECISIONS AND ORDERS313Philmont Undergarment & Textile Union is an unaffiliated labororganization.According to its bylaws, it admits to membership "anyperson engaged in the textile industry of the United States," excludingcompany executives, foremen, officers, directors, and agents, and any-one having the power to hire or discharge employees. - So far as therecord shows, only employees of the respondent are members of thePhilmont Union.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to 1937 there was no labor organization among the respond-ent's employees.The I. L. G. W. U. commenced organizing theemployees in the spring of 1937, and had about 35 members at mostduring the- period we are to consider. It does not appear that at thetime of the alleged unfair labor practices the I. L. G. W. U. had yetorganized a local union among the respondent's employees or that ithad approached the respondent's officers to ask recognition or to opennegotiations.The I. L. G. W. U. was only in its initial stage of organi-zation during the period here in question.Yet David Strain, presidentof the respondent and manager of its plant, became alert to investigateindications of union activity, and on various occasions during theperiod herein discussed questioned individual employees regardingtheir union affiliation.Grace Cole applied to Strain for employment about January 1,1937, and was put to work.About 3 days later Strain told her thatElton Palmer, the foreman, wanted to see her. She went to Palmer,who asked her if she belonged to the "C. I. O. Union." She repliedthat she did not, whereupon Palmer said that was all he wanted toknow, and sent her back to work. The evidence to this effect wasuncontradicted.Jessie Capello joined the I. L. G. W. U. in April 1937.On June 4,Strain asked her if she was "in the habit of entertaining the uniongirls."She replied that she had.invited some girls to her home, andthat a Miss Danforth, an organizer for the I. L. G. W. U., was amongthem, but that the gathering was for social purposes only and thatthere was no talk about the union.On June 7, Strain asked her whatthe girls were complaining about at union meetings.She replied thatshe had not heard them complaining about anything much. Onanother occasion Strain asked Capello where and at what time theunion (meaning the I. L. G. W. U.) was going to hold its meeting inHudson, New York, evidently referring to a meeting to be held thatsameday.She told him it would be at 8 o'clock at the Maccabees 314NATIONAL LABOR RELATIONS BOARDHall.The next morning Strain asked her if she had attended themeeting, and she replied that she had not. Strain did not deny theoccurrence of the above incidents related by Capello. In general heseems to have regarded his curiosity concerning his employees' unionactivity and his mode of satisfying it as entirely legitimate.In a small, unorganized plant such as that of the respondent, fewinstances such as those above recounted, where the chief officer of theemployer corporation is involved, are required to indicate to employeestheir employer's attitude and to suggest that their activities are underobservation.That such interrogation of employees concerning unionactivities constitutes interferencewith, coercion, and restraint ofemployees in the exercise of the rights guaranteed by Section 7 ofthe Act we have often held,' and we so find here.B. Formation of the Philmont UnionOn June 11, against such a background of interference the Phil-mont Union came into existence.On the morning of the day, duringworking hours at the plant, Esther Barnum gathered a group of fellowemployees, including Carney Giannattasio, Stanley Stickles, BeaBame, Grace Panigot, and Thomas Robertson, and went with themby automobile to Hudson, a nearby town, to ask William E. J. Connor,an attorney, how to form an unaffiliated labor organization.Mrs.Barnum testified that the idea was her own, gained from readingnewspaper accounts of similar "inside" unions, and that nobody fromthe management of the respondent had suggested this step.Connordrew up a petition calling for the formation of the Philmont Under-garment Association and authorizing the group then conferring withhim to act as a committee to prepare bylaws for the new organization.The group then returned to the plant.None of them had punchedout on the time clock for the time during which they were absent.Mrs. Barnum and Grace Panigot were employed at piece work, sothat they took the time off at their own expense.According to thepractice of the respondent's factory, however, piece workers punchedthe clock and their time was recorded for statistical purposes.Mrs.Barnum testified that the group had sneaked out the back door ofthe factory to make the trip to Hudson. Robertson, Stickles, andGiannattasio were hourly paid workers.The time cards of Barnum,Panigot, and Stickles bear a penciled notation "out 9:00-11: 00" forthe morning of June 11. Strain testified that he first heard a rumorof the movement to form an "inside" union just before noon on thatday.He said he found out later that several employees had beenabsent without punching out, and he instructed his pay-roll clerk to'seeBatter of TheAssociatedPressandAmerican Newspaper Guild, 1 N.L. It. B. 788. IDECISIONS AND ORDERS315ascertain who was absent and for how long and to deduct this timefrom the time shown on the cards. The cards of Giannattasio andRobertson show no deduction for the morning of June 11.After the committee returned to the factory from the attorney'soffice, the word was spread among the employees that a meeting wouldbe held during the lunch hour that day at the Maccabees Hall in Phil-mont.Carrie Bishop testified that Strain notified her at noon thatthe meeting was to take place.Strain denied that he had so notifiedher.We do not find that Carrie Bishop's version is to be preferred.JessieCapello testified that Beulah Hallenbach, a forelady orteacher, announced the meeting at the table where Capello was work-ing.Hallenbach denied this.We believe Capello, for the reason thatHallenbach testified concerning a later event, to which we shall referbelow, in direct contradiction of three apparently credible witnesses.Hallenbach testified that she was a teacher, not a forelady, and thather duties were to "teach the girls, and see that they have things theyneed."Strain stated that she was not a forelady.However, fouremployees testified that she was a forelady, and it is evident that heractivities were such as to clothe her with the apparent authority whichthe employees attributed to her.We find that Beulah Hallenbach wasa supervisory employee.The meeting commenced at about 12:45 p. in. at the MaccabeesHall.Giannattasio read the petition which Connor had prepared,and about 158 employees signed it.Among the signers, was RuthSears, described by Strain as the "No. 1 girl in the office" and whowas secretary to Strain.Three witnesses, Carrie Bishop, BerthaBishop, and Anna Drabic, testified that Beulah Hallenbach was pres-ent and participated in the noon meeting.Hallenbach denied that shehad been present.Her time card for that day indicates that thetime punched in after the lunch hour has been obliterated and thefigures "1: 00" written over in pencil. She testified that she did notmake this notation, and did not know who did make it. The TrialExaminer found that she did attend the meeting, and we follow hisfinding.There is uncontroverted evidence that Freda Hayner, a floorgirl,was present at the noon meeting. Strain claimed that the floorgirlswere not supervisory employees, but he stated that one of their dutieswas "to keep the work going." On several occasions floorgirls notifiedemployees when they were to be laid off. And the respondent's briefrefers to another floorgirl as a forelady.We find that Freda Haynerwas in a supervisory position.Following the noon meeting, the employees returned to work, 15or 20 minutes after the regular lunch hour ended at 1 o'clock.Mean-while, Connor drafted a set of bylaws for "Philmont Undergarment& Textile Union," as the organization was named in the latter papers. 316NATIONAL LABOR RELATIONS BOARDA messenger delivered the papers, together with an agenda for anorganizationmeeting, to Giannattasio at the respondent'splant at3:30 the same afternoon.Giannattasio notified Robertson, who cir-culated among the employees informing them that another meetingwould be held at 4 o'clock that same afternoon at the Maccabees Hallin Philmont.At the appointed time-an hour before the usual quit-ting time-most of the 160 employees at work. on that day left the,plant to attend the meeting.Giannattasio presided at this meetingand followed the agenda furnished by Connor. The employees presentadopted the bylaws and elected officers.Mrs. Sears, identifiedabove asStrain's-secretary, was chosen president.Some of the employees whodid not attend the afternoon meeting remained at work until 5 o'clock;others went home at 4 when the general exodus occurred. The inter-ruption to the plant routine resulting from the irregular hours main-tained that day seems not to have disturbed the management or evento have aroused its curiosity.Strain himself shut down the poweron several machines left unattended.Strain stated he directed thatthose who left in the afternoon be docked for the time they wereabsent,and so far as the record discloses that was done. But so far as therecord discloses, neither the leaders nor the members of the PhilmontUnion were ever reprimanded or even questioned concerning their ac-tivity on June 11, notwithstanding its disorganizing effect on pro-duction at the plant.Thus, after discouraging activity on the part ofthe I. L. G. W. U. by questioning employees and giving them theimpression of espionage, the respondent acquiescedin open organiza-tion work on the part of the Philmont Union and condoned its con-certed breaches of plant discipline.Soon after June 11, Ruth Sears resigned from the office of presidentof the Philmont Union, for the reason that she felt she was "notqualified."On June 14, Esther Barnum, an ordinary employee, waselected to fill the vacancy.At the June 14 meeting it was voted to askfor a10-per centwage increase,and at sometime before June 28 acommittee presented the request to Strain.Strain subsequentlygranted the increase, effective September 1.After the Philmont Union was organized, Strain continued to ques-tion employees concerning their affiliation with the I. L. G. W. U.On June 15 he told Grace Cole that he had heard she had joined theC. I. O. and asked why she had done so. He told her that all that theunion wanted was her money. At about the same date he also accusedCarrie Bishop of belonging to the I. L. G. W. U. Strain did not denyeither of these incidents.The respondent permitted the Philmont Union to post notices ofmeetings on the plant bulletin board.Dues for the Philmont Unionwere collected in the plant during -working hours in thismanner : DECISIONS AND ORDERS317Giannattasio, secretary-treasurer, caused envelopes to be distributedamong the employees.Each member sealed in an envelope theamount of his contribution and wrote his name on the envelope.Gian-nattasio had the envelopes collected.Freda Hayner, identified aboveas an assistant forelady or a floorgirl, helped collect the envelopes andturned them over to Giannattasio.On June 25, T. J. Smutny and Mitchell E. Hadad, officers commonto both the respondent and Collegiate, came to the respondent's plantfrom New York City.While they were there Thomas Robertson,one of those active in the formation of the Philmont Union, led adelegation of employees to ask Smutny and Hadad to address theemployees, and they consented.Smutny and Hadad had frequentlyspoken to the employees in the past regarding the quality of the workand the prospects of future business and continued employment.Onthis day all the employees gathered at 11 o'clock in the morning inthe plant.This meeting was held at the respondent's expense, sincethe employees were later paid for the time it required.Smutny spokefirst and complimented the employees on their work.Hadad thenaddressed the employees.He referred to an I. L. G. W. U. handbillaccusing Strain of having connived at the formation of the PhilmontUnion, and questioned the employees if they believed certain chargestherein made, such as that Strain had procured counsel for the Phil-mont Union and had attended counsel's office with the organizingcommittee.He asked whether the employees desired to be representedby an "outside" organization.Some of the employees replied "no"to these questions.Hadad went on to discuss strike conditions thenprevailing in several other communities where unions affiliated withtheCommittee for Industrial Organization were organizing.Hementioned David Dubinsky, one Perlmutter, and one Falickman asI.L. G. W. U. officials, and stated "if you know their record, and par-ticularly the record of Mr. Dubinsky, I would leave it to you workers,if you believe they know how to organize anybody in the Americanway."A review of the foregoing events indicates that the Philmont Unionarose out of a situation in which the respondent at all times indi-cated its disapproval of the I. L. G. W. U., yet furnished the Phil-mont Union the aid of its foreladies and the use of its bulletin boardand condoned widespread breaches of plant discipline committed byemployees who formed and assisted the Philmont Union.The meet-ing of June 25 only reiterated the respondent's hostility to the I. L.G.W. U.We do not need to decide whether an employer may notlawfully defend himself before his employees against charges of unfairlabor practices, when the charges are false as were, apparently, someof the statements in the handbill to which Hadad referred.Hadad 318NATIONAL LABOR RELATIONS BOARDdid more than merely explain the respondent's position on a subjectupon which the employees might have been misinformed; he con-demned the I. L. G. W. U. in such a manner as to make the respond-ent's opposition to that organization plain to the employees.We find that by the above-described conduct the respondent dom-inated and interfered with the formation and administration of thePhilmont Union and contributed support thereto and thereby inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.C. The dischargesThe complaint alleged that the respondent laid off Carrie Bishop,Bertha Bishop, Jessie Capello, and Grace Cole because they had joinedand assisted the I. L. G. W. U. The Trial Examiner in his Inter-mediate Report dismissed the complaint so far as it related to CarrieBishop and Bertha Bishop.We agree with the Trial Examiner's con-clusion as to these two employees for the reasons stated in the Inter-mediate Report, and therefore find that they were not laid off becauseof their union activities.We shall discuss the individual cases of theremaining two employees.Jessie Capelloworked for the respondent for 31/2 years prior toJune 30, 1937, when she left its employ.She joined the I. L. G. W. U.late in April 1937.She had done button sewing, buttonholing, hem-ming, tacking, and belt making, and had instructed other employeesat the last-mentioned operation.We have recounted above howStrain questioned Capello concerning her activity in behalf of theI.L. G. W. U. About June 29, 1937, Thelma Groverstein, a floorgirl,told Capello to go home and said she would let Capello know whento return.This was just before the plant shut down on June 30 for,a 2-week "vacation" which was customary each year during the dullseason.When the plant resumed operations on July 12, Capello hadnot been recalled.She continued to wait to be recalled and finally onJuly 25 she went to the plant to see Strain.He told her that workwas slack and that he had nothing for her yet. According to hertestimony he said: "You had a good job here once and didn't appreci-ate it."Strain denied making this statement.Strain claimed that Capello was only one of many who had not yetbeen recalled after the vacation, and that the work Capello had beendoing, work on batiste, had ended for the season.Yet Strain ad-mitted that in previous years he had transferred Capello to other'work when the batiste work ran out. The respondent employed 177persons during the week prior to the shut-down.After the plant re-sumed operations, the number of persons employed at the end of 3 suc-cessive weeks was as follows : July 16, 161; July 23, 172; July 30, 178. DECISIONS AND ORDERS319Thus by the end of July more persons were employed than during theweek preceding the shut-down.The total continued above 177 untilAugust 27, when the pay roll dropped to 134.Thus there could nothave been a large number who were not recalled following the shut-down.Yet Capello was never recalled.Jessie Capello had been most active of the employees in behalf ofthe I. L. G. W. U., so far as the record shows. She had entertained agroup of women when an I. L. G. W. U. organizer was present.Strain had learned of this activity and had questioned Capello; shehad admitted the charge. In view of Capello's length of service andconsidering the respondent's strong bias against the I. L. G. W. U.,we can only conclude that in failing to recall her to work the respon-dent's motive was to discourage membership in the I. L. G. W. U.Capello had not obtained any other employment at the time of thehearing, nor had she earned any money from June 29, 1937, up tothat time.We find that the respondent omitted to recall Jessie Capello towork on July 12, 1937, for the reason that she had joined and assistedthe I. L. G. W. U., and thereby interfered with, restrained, andcoerced its employees in the exercise of their rights guaranteed bySection 7 of the Act.Grace Colestarted to work for the respondent about January 1,1937.She joined the I. L. G. W. U. about May 15,1937. She workedat pleating, joining, belt making, binding, and turning.At the timeshe was laid off on June 27, she was engaged at the last-mentionedoccupation.Like Jessie Capello, Grace Cole was not recalled to workafter the 2-week shut-down in July 1937. - Three weeks after she waslaid off she returned to the factory to ask Strain about work.Hesaid: "There is nothing for you to do here." It appears that afterthe plant resumed operation following the shut-down, no one em-ployee was engaged to do turning, but that several employees werefrom time to time temporarily transferred to that work.As above stated, Strain on June 15, 1937, questioned Cole regardingher membership in the I. L. G. W.'U. The only evidence as to theextent of I. L. G. W. U. membership in the plant is Jessie Capello'stestimony that there were 35 I. L. G. W. U. members in the plant inMay.She stated that most of the I. L. G. W. U. members had beenrecalled to work after the plant resumed operations on July 12.Although Grace Cole testified that she did sit in an automobile withan I. L. G. W. U. organizer near the plant on several occasions, itdoes not appear that she was more active on behalf of the I. L. G. W.U. than any other member. She had not previously worked througha slack season, so that there is no past experience by which to judgewhether she should have been recalled, 320NATIONALLABOR RELATIONS BOARDWe find that the respondent has not discriminated against GraceCole by omitting to recall her to work on July 12, 1937. The re-spondent's exception to the Trial Examiner's finding with respect toher is sustained and the allegations of the complaint with respect toher will be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the respondent set forth in Section III-A and Band in Section III-C above with respect to Jessie Capello,occur-ring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation'to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYWe have found that the respondent dominated and interfered withthe formation and administration of Philmont Undergarment &Textile Union and contributed support thereto. In order to effec-tuate the policies of the Act, we shall order the respondent to with-draw all recognition from the Philmont Union and to disestablishitas representative of any of the respondent's employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages, hours of employment, or conditionsof work.We have further found that the respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.We shall order the respondentto cease and desist from so doing.Since we have found that the respondent failed to recall JessieCapello to work on and after July 12, 1937, because she joined andassisted the I. L. G. W. U., we shall order the respondent to offerher reinstatement together with back pay.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Ladies' Garment Workers' Union and PhilmontUndergarment & Textile Union are labor organizations within themeaning of Section 2 (5) of the Act.2.The respondent by dominating and interfering with theforma-tion and administration of Philmont Undergarment & Textile Unionand by contributing support thereto has engaged in and is engaging DECISIONS AND ORDERS321in unfair labor practices within, the meaning of Section 8of the Act.(2)3.By discriminating in regard to the hire and tenure of employ-ment of Jessie Capello and thereby discouraging membership inInternational Ladies' Garment Workers' Union, the respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.4.The respondent by interfering with, restraining, and coercingits employees in the exercise of the right to self-organization, toform, join, and assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices constitute unfair laborpractices affecting commerce within the meaning of Section 2 (6)and (7) of the Act.6.The respondent has not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act with respect to CarrieBishop, Bertha Bishop, and Grace Cole.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, David Strain Company, Inc., and its officers, agents,successors, and assigns shall:1.Cease and desist :(a)From in any manner dominating or interfering with the ad-ministration of Philmont Undergarment & Textile Union or withthe formation or administration of any other labor organization ofits employees, and from contributing support to Philmont Under-garment & Textile Union or to any other labor organization of itsemployees;(b)From recognizing Philmont Undergarment & Textile Unionas the representative of any of its employees for the purpose of deal-ingwith the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment;(c)From discouraging membership-in International Ladies' Gar-mentWorkers' Union or any other labor organization of its em-ployees by discrimination in regard to hire or tenure of employmentor other conditions of employment; 322NATIONAL LABOR RELATIONS BOARD(d)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing and to engagein concerted activities for the purposes of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Philmont Undergarment &TextileUnion as a representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork, and completely disestablish Philmont Undergarment & TextileUnion as such representative;(b) Immediately post notices- in conspicuous places in its plantand maintain such notices for a period of thirty (30) consecutivedays, stating (1) that the respondent will cease and desist in themanner aforesaid, and (2) that the respondent will withdraw allrecognition from Philmont Undergarment & Textile Union as repre-sentative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment and conditions of work, and completely dis-establish Philmont Undergarment & Textile Union as such represent-,ative;(c)Offer to Jessie Capello immediate and full reinstatement tothe position held by her immediately prior to June 29, 1937, withoutprejudice to her seniority or any other rights or privileges;(d)Make whole Jessie Capello for any loss of pay she has sufferedby reason of the respondent's failure to recall her to work on July 12,1937, by payment to her of a sum of money equal to that which shewould normally have earned as wages during the period from July12, 1937, to the date of the respondent's offer of reinstatement, less theamount she has earned during that period;(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is further ordered that the complaint in so far as it allegesthat the respondent has discriminated in regard to the hire and tenureof employment of Carrie Bishop, Bertha Bishop, and Grace Cole be,and it hereby is, dismissed.